I wish to congratulate 
you, Sir, on your election as President of the General 
Assembly at its sixty-ninth session, and I convey my 
Government’s full support in the exercise of your 
high duties with the shared goal of promoting United 
Nations principles in a period of great uncertainty and 
instability.

The General Assembly constitutes the only 
international forum in which all Heads of States or 
Governments gather together in order not only to 
brief international public opinion about serious issues 
faced by their countries, but to also deliberate on all 
regional and international challenges that are not 
country-specific and that call the international order 
into question.

We should always bear in mind that the United 
Nations was created with the aim of maintaining 
international peace and security, thus fostering the 
effective protection of the fundamental freedoms and 
human rights of all people, irrespective of gender, 
racial or ethnic origin, religion or belief. For those 
principles at the heart of the Charter of the United 
Nations to be upheld, we should all realize that in an 
era of globalization, all Members of the Organization 
are bound to be affected, one way or another, by 
events unfolding in any country or region, although 
in a dissimilar magnitude and at different times. 
Therefore joint actions are needed, through a common 
understanding that despite our individual differences, 
the path to peace, stability and democracy can be 
achieved only through the United Nations. Enhancing 
its role, adhering to the principles of its Charter and 
implementing its resolutions are a sine qua non for 
effectively tackling both new and long-standing threats.


The upcoming seventieth anniversary of the United 
Nations will be a significant milestone in United 
Nations history. Cyprus believes that it is now the right 
moment to intensify our efforts and commit ourselves 
to move ahead through self-assessment and an all-
inclusive debate so as to reach a tangible outcome that 
will strengthen the relevance and effectiveness of the 
Organization. In that connection, I would like to recall 
the 2005 World Summit, during which world leaders 
agreed to an early reform of the Security Council.

A year ago, when for the very first time I addressed 
the Assembly (see A/68/PV.12), I conveyed my deep 
concern and indignation about acts that we were 
witnessing that undermined the sovereignty and 
territorial integrity of States, causing regional and 
global insecurity, such as terrorism, the annexation 
of territories via illegal use of force, religious 
fundamentalism and the forcible displacement of 
millions of peoples. Unfortunately, despite our efforts, 
we have to admit that during the past year we have not 
adequately risen to meet those challenges. It is even 
more worrying that their extent and impact has been 
intensified at the expense of human lives, individual 
and collective social and economic prosperity and, 
ultimately, regional and international peace and 
security.

Everything we are witnessing in Libya, Lebanon, 
Syria and Iraq, particularly following the emergence 
of Islamic State of Iraq and Syria and the perpetration 
of its untold atrocities, should not leave us indifferent 
or passive. It is our duty towards humankind and our 
shared values to immediately adopt a more proactive 
involvement, so as to save future generations from 
the plague of asymmetrical threats, terrorism and 
bald hatred. In that connection, we welcome Security 
Council resolution 2178 (2014), adopted last Wednesday, 
to decisively address the growing threat posed by the 
unprecedented flow of foreign terrorist fighters and 
the growth of facilitation networks fuelling conflicts 
around the world. We expect that those responsible for 
the shocking crimes committed in the past few weeks 
will be held accountable.

At the same time, we should not ignore that deep-
rooted and long-standing conflicts possess the ability 
to instantly ignite regional instability, cause bloodshed 
and endanger the lives of thousands of innocent 

civilians, including children. Regrettably, such events 
sow the seeds of animosity and of further violence 
that render dialogue and negotiations more difficult to 
conduct and to eventually bring to success.

Specifically with regard to the Middle East peace 
process, the right of the Israeli people to statehood 
should not be called into question, nor should the 
same right for the people of Palestine. We commend 
the very positive role of the Egyptian Government in 
mediating between the two sides. At the same time, we 
strongly urge all interested stakeholders to discourage 
the activities of terrorist groups that oppose the Middle 
East peace process.

Furthermore, we cannot remain indifferent to 
what is taking place in Ukraine and the repercussions 
on the relations between some of the most important 
and influential actors in the world arena — the United 
States, the Russian Federation and the European Union. 
We welcome the agreement reached in Minsk on 
5 September, and we call for it to be honoured and fully 
implemented by all sides.

Of course, above and beyond those regional 
conflicts, we should be vigilant and remind ourselves 
that other conventional and unconventional challenges 
pose existential dangers that we have yet to tackle. 
Those include, among others, human trafficking, the 
proliferation of weapons of mass destruction, and 
global poverty, hunger and distress, which intensify 
migration flows and create demographic changes and 
the spread of epidemic such as the recent example 
of Ebola. Moreover, the effects of climate change 
could eventually, in the distant future, turn out to be 
irreversible and catastrophic.

Cyprus lies at the crossroads of Europe, North 
Africa and the Near and Middle East, a volatile region 
in which most conflicts take place. However, we 
take pride on being a member State of the European 
Union (EU) and in enjoying excellent relations with 
all our neighbours. Hence, we are considered to be an 
honest broker with no hidden agendas. We do realize 
that our geography is our destiny. We have assumed a 
constructive role in upholding United Nations values 
and principles and are contributing to peace efforts in 
our region, always, of course, within our capabilities.

We are at the forefront of efforts to fight terrorism, 
human trafficking and the proliferation of weapons of 
mass destruction and to provide humanitarian aid and 
facilities when deemed necessary. Only yesterday, 
Cyprus was instrumental in rescuing around 350 
Syrian refugees from a fishing boat stranded in the 
Mediterranean, thus averting a great humanitarian 
catastrophe.

The discovery of hydrocarbons in our 
neighbourhood has undoubtedly upgraded its strategic 
importance. Energy can serve as a catalyst for broader 
cooperation, thus contributing to peace and stability. 
and can be a means to strengthen regional and EU 
energy security and diversification. That would boost 
the economies of the countries in the area. We are ready 
to contribute toward that cause and even to mediate to 
bring together neighbouring hydrocarbon-producing 
and hydrocarbon-consuming countries.

The year 2014 marks the fortieth anniversary of the 
violent division of my country as a consequence of the 
1974 invasion and continuing occupation by Turkey. 
It is not my intention to engage in a blame game, as 
a plethora of United Nations resolutions and Security 
Council decisions not only truly reflect the historic and 
continuing responsibilities of those who are at fault, 
but also condemn the unacceptable status quo and call 
for the reunification of Cyprus and the withdrawal of 
occupation forces.

What I would like to stress once more is my sincere 
commitment to working vigorously and with resolve to 
reach, through a constructive, in-depth and substantive 
dialogue, a settlement that will reunite Cyprus and its 
people, restore the fundamental freedoms and human 
rights of all its lawful citizens, relieve the island of 
the presence of occupying troops, ensure peaceful 
coexistence and socioeconomic collaboration among 
all its citizens, and guarantee the effectiveness and 
efficient functioning of Cyprus as an EU member State.

For me, there is only one plan, and that is to reach 
a settlement of the Cyprus problem on the basis of 
what has been agreed as a compromise: the evolution 
of the Republic of Cyprus into a bicommunal, bizonal 
federation with political equality, as set out in the 
relevant Security Council resolutions and the high-
level agreements, with a single sovereignty, a single 
international legal personality and a single citizenship.

After months of difficult negotiations, a joint 
declaration was agreed between the two communities 
on 11 February 2014, setting out the basic guidelines 
and principles for reaching the framework of the agreed 
solution, as well as the methodology of the negotiating 
process. At the same time, it is extremely important 


that the joint declaration clearly articulates that the 
shared, sole purpose of the negotiating process is to end 
the unacceptable status quo and reach a settlement that 
will safeguard and respect the principles upon which 
the European Union is founded. Following the joint 
declaration and intensive negotiations between the two 
sides, comprehensive proposals on all chapters of the 
Cyprus problem have been submitted. We have now 
reached the phase of concentrating our efforts to bridge 
the differences so as to pave the way towards a viable, 
lasting solution.

I wish to take this opportunity to warmly welcome 
the Secretary-General’s recent appointment of his new 
Special Adviser, Mr. Espen Barth Eide. We believe 
that that appointment at this critical juncture in the 
negotiation process demonstrates the United Nations’ 
determination to ensure that that process moves 
decisively forward. However, it goes without saying 
that what is also needed is a demonstration of a genuine 
will by our compatriots to negotiate in good faith and 
by Turkey to contribute constructively to the efforts to 
reach a settlement, not only in theory and rhetoric, but 
through practical and substantial actions.

A first step towards the long-awaited demonstration 
of genuine political will would be the adoption of 
my package proposal for bold confidence-building 
measures that would create a win-win situation 
for all parties concerned, helping to build mutual 
understanding, confidence and good will and thereby 
serving as a catalyst for the ongoing negotiating process. 
Moreover, we expect Turkey’s sincere cooperation on 
the humanitarian issue of missing persons, including 
through granting access to all areas as required and 
providing the necessary information that will help 
shed light on their fate and alleviate the pain of their 
relatives.

Cyprus and its citizens deserve much more than a 
divided country. Forty years is more than enough for all 
of us. It is high time for all those involved to realize that 
the artificial complacency with regard to the status quo 
benefits no one. A solution would benefit all Cypriots, 
Turkey, our immediate region and the international 
community. My ultimate vision is to relieve all Cypriots, 
especially the younger generation — the future of the 
country — of the anachronistic burden of having to live 
in a divided country in which they are forcibly prevented 
from enjoying the freedoms that are the birthright of 
every citizen in the world — a burden that they are not 
to blame for and are entitled to see redressed. I will 
not deviate from pursuing that vision, as that is the 
duty I have undertaken towards all Cypriots. Nor will 
I shy away from the historic responsibility to provide a 
stable, peaceful and prosperous and conciliatory future 
in my country.

It would be a serious omission if, before concluding, 
I did not extend the sincere gratitude of my people 
and my Government to the Secretary-General and the 
Security Council for the work of the United Nations 
Peacekeeping Force in Cyprus over the past 50 years, 
which constitutes a prime example of the successful 
role that the United Nations can play in peacekeeping. 
While we greatly value the benefits of peacekeeping 
and the role played by the United Nations to that end, we 
consider that it is even more important to support and 
empower the Organization to continue its work towards 
peacemaking, peacebuilding and conflict prevention, 
particularly with regard to new and emerging threats. 
On my country’s behalf, I want to assure the Assembly 
that we will continue to offer any help deemed necessary 
to achieve those noble objectives.
